Title: From Thomas Jefferson to Thomas Ritchie, 10 June 1822
From: Jefferson, Thomas
To: Ritchie, Thomas,Gooch, Claiborne W.


Messrs Ritchie and Gooch
Monticello
June 10. 1822.
In my letter to you of May 13. in answer to a charge by a person signing himself ‘A Native Virginian’ that on a bill drawn by me for a sum equivalent to 1148.D. the Treasury of the US. had made double payment, I supposed I had done as much as would be required when I shewed they had only returned to me money which I had previously paid into the treasury on the presumption that such a bill had been paid for me: but that this bill, being lost or destroyed on the way, had never been presented,  consequently never paid by the US. and that the money was therefore returned to me. this being too plain for controvery the Pseudo-Native of Virginia in his reply No 32. in the Federal republican of May 24. reduces himself ultimately to the ground of a double reciept of the money by me; 1st on sale or negociation of the bill in Europe, and a 2d time from the treasury. but the bill was never sold or negociated any where. it was not drawn to raise money in the market;  I sold it to nobody; recieved no money on it, but inclosed it to Grand and co. for some purpose of account;  for what particular purpose neither my memory, after a lapse of 33. years, nor my papers enable me to say. had I preserved a copy of my letter to Grand inclosing  the bill, that would doubtless have explained the purpose. but it was drawn on the eve of my embarcation with my family from Cowes for America, and probably the hurry of preparation for that did not allow me time to take a copy. I presume this because I find no such letter among my papers. nor does any subsequent correspondence with Grand explain it, because I had no private account with him; my account, as Minister, being kept with the Treasury directly: so that he, recieving no intimation of this bill, could never give me notice of it’s miscarriage. but, however satisfactory might have been an explanation of the purpose of the bill, it is unnecessary at least; the material fact being established that it never got to hand, nor was ever paid by the US.And how does the Native Virginian maintain his charge that I recieved the cash when I drew the bill? by unceremoniously inserting, into the entry of that article in my account, words of his own, making me say in direct terms that I did recieve the cash for the bill. in my account rendered to the Treasury it is entered in these words ‘1789. Oct. 1. By my bill on Willincks, Van-Staphorsts & Hubbard in favor of Grand and co. for 2800 flor.—equal to 6230 livres—18sous.’ but he quotes it ‘as stated in my account rendered to and settled at the treasury, and yet remaining, as it is to be presumed, among the archives of that department “By cash recieved of Grand for bill on Willincks Etc” now the   words ‘cash recieved of Grand’  constitute the very point the pivot on which the matter turns’ as himself says  and not finding, he has furnished them. although the interpolation of them is sufficiently refuted by the fact that Grand was, at the time, in France, and myself in England,  yet wishing that conviction of the interpolation should be founded on official document, I wrote to the Auditor, mr Harrison, requesting an official certificate of the very words in which that article stood in my autograph account deposited in the office. I recieved  yesterday his answer of the 3d in which he says ‘I am unable to furnish the extract you require, as the original account rendered by you of your pecuniary transactions of a public nature in Europe, together with the vouchers & documents connected with it, were all destroyed in the Register’s office, in the memorable conflagration of 1814. with respect therefore to the sum of 1148.D. in question, I can only say that, after full and repeated examinations, I considered you as most righteously and justly entitled to recieve it. otherwise, it will, I trust, be believed that I could not have consented to the repayment.’ considering the intimacy which the Native Virginian shews with the Treasury affairs, we might be surely justified in suspecting that he knew this fact of the destruction of the original by fire when he ventured to mis-quote,  but certainly we may call on him to say, and to shew, from what original he copied these words ‘cash recieved from Grand’? I say most  assuredly from none, for none such ever existed. altho’ the original be lost, which would have convicted him officially, it happens that when I made from my rough-draught, a fair copy of my account for the Treasury, I took also, with a Copying machine a press-copy of every page, which I kept for my own use. it is known that copies by this well-known machine, are taken by impression, on damped paper, laid on the face of the written page while fresh, and past  between rollers—as copper plates are. they must therefore be true fac-similes. this press-copy now lies before me has been shewn to several persons, & will be shewn to as many as wish or are willing to examine and this article of my account is entered in it in these words ‘1789. Oct. 1. By my bill on Willincks, Van-Staphorsts and Hubbard for 2800.fl. equal to 6230.livres 18.sous.’ an inspection of the acct too shews that whenever I recieved cash for a bill, it is uniformly entered ‘by cash recd of such an one Etc but where a bill was drawn to constitute an item of acct only the entry is ‘by my bill on Etc Now to these very words ‘Cash recieved of Grand,’ not in my original, but interpolated by himself, he constantly appeals as proofs of an acknolegement under my own hand that I recieved the cash. in proof of this I must request  patience to read the following quotations from his denunciations as standing in the Federal republican of May. 24.Page 2. Column 2. l. 48. to 29. from the bottom. ‘he [mr J.] admits in his account rendered in 1790. and settled in 1792. that he had recieved the ‘cash’ [placing the word cash between inverted commas to have it marked particularly as a quotation] that he had recieved the ‘cash’ for the bill in question, and he does not directly deny it now. will he, can he, in the face of his own declaration in writing to the contrary, publicly say that he did not recieve the money for this bill in Europe? this is the point on which the whole matter rests, the pivot on which the argument turns. if he did recieve the money in Europe (no matter whether at Cowes or at Paris) he certainly had no right to recieve it a second time from the public treasury of the US. this is admitted I believe on all sides. now that he did recieve the money in Europe on this bill is proved by the acknolegement of the reciever himself, who credits the amount in his account, as settled at the Treasury thus “cash recieved of Grand for bill on Willincks & Van Staphorsts 2876.gilder = 1148 Dollars.’Col. 3. l. 28. to 21. from bottom. ‘there is a plain difference in the phraseology of the account from which an Extract is given by mr J. as above, and that which he rendered to the Treasury. in the former he gives the credit thus ‘By my bills on Willincks Etc. in the latter he states “By cash recieved of Grand for bill on Willincks Etc.”  there is a difference indeed as he states it, but it is made solely by his own interpolation.Col. 3. l. 8. from bottom. ‘that mr Jefferson should, in the very teeth of the facts of the evidence before us, and in his own breast, gravely say that he had paid the money for this bill, & that therefore it was but just to return him the amount of it, when he had by his own acknolegement sent it to Grand & co. and recieved the money for it, is, I confess, not only matter of utter astonishment but of regret.’ I spare myself the qualifications which these paragraphs may merit, leaving them to be applied by every reader according to the feelings they may excite in his own breast.He proceeds ‘And now to place this case beyond the reach of cavil or doubt, & to shew most conclusively that he had  negociated this bill in Europe, and recieved the cash for it there and that such was the understanding of the matter at the treasury in 1809. when he recieved the money,’ these are his own words Col. 4. he  brings forward the overwhelming fact ‘not hitherto made public but stated from the most creditable and authentic source that one of the accounting officers of the treasury suggested in writing the propriety of taking bond & security from mr J. for indemnification of the US. against any future claim on this bill—but it seems the bond was not taken, and the government is now liable in law, and in good faith for the payment of this bill to the rightful owner. how this suggestion of taking bond at the treasury, so solemnly paraded, is more conclusive proof than his own interpolation, that the cash was recieved, I am so dull as not to percieve, but I say that had the suggestion been made to me, it should have been instantly complied with. but I deny his law. were the bill now to be presented to the Treasury, the answer would & should be the same as a merchant would give. ‘you have held up this bill three and thirty years without notice:  we have settled in the mean time with the drawer, and have no effects of his left in our hands. apply to him for payment.’ on his application to me, I should first enquire into the history of the bill; where it had been lurking for three and thirty years? how came he by it? by interception? by trover? by assignment from Grand? by purchase? from whom, when & where? and according to his answers I should either institute criminal process against him, or if he shewed that all was fair and honest, I should pay him the money, and look for reimbursement to the quarter appearing liable. the law deems 7. years  absence of a man, without being heard of, such presumptive evidence of his death, as to distribute his estate, and to allow his wife to marry again. the Auditor thought that 20. years non-appearance of a bill which had been risked thro’ the post offices of two nations, was sufficient presumption of it’s loss. but this ‘self styled Native of Virginia thinks that the 33. years now elapsed are not sufficient. be it so if the accounting officers of the Treasury have any uneasiness on that subject, I am ready to give a bond of indemnification to the US. in any sum the officers will name and with the security which themselves shall approve. will this satisfy the Native Virginian? or will he now try to pick some other hole in this transaction, to shield himself from a candid acknolegement, that in making up his case, he supplied by gratuitous conjectures, the facts which were not within his knolege, and that thus he has sinned against truth in his delations before the public? be this as it may, I have so much confidence in the discernment & candor of my fellow citizens, as to leave to their judgment, and dismiss from my own notice any future torture of words or circumstances which this writer may devise for their deception. indeed could such a denuntiation, and on such  proof, bereave me of that confidence & consolation, I should, thro’ the remainder of life, brood over the afflicting belief that I had lived & labored in vain.Th: Jefferson